Title: From Thomas Jefferson to John B. West, 8 March 1824
From: Jefferson, Thomas
To: West, John B.


Sir
Monto
Mar. 8. 24
Your favr of the 15th oct. is just now recd I am sorry it is not in my power to give you any informn on the subject of Byrd’s lottery. I took no interest in it myself, and  what I may have heard in conversn from others is obliterated  by time and the wane of memory attendant on old age. with my regrets that I cannot be useful to you accept the assurance of my good will & respectTh:J